Opinion by
Orlady, P. J.,
The legal propositions involved in this appeal are so carefully considered in the opinion of the court in entering judgment in favor of the defendant non obstante veredicto, that it is not necessary to further consider them. The right of the plaintiff to recover depended upon disputed facts, that were.fairly submitted to the jury; the controlling one being, whether the defect in the highway was of such a character, that it was negligence on the part of the township to permit it to remain, and whether it had existed for such a length of time that the supervisors had such constructive notice of its character that they were bound to remedy it. It is conceded *236that the township authorities did not have actual notice of the defect; that it was not apparent to all users of the roadway, which was in a sparsely settled portion of the township, and was not more than six feet wide; and that it had existed at the longest for a period of but thirty hours. Its immediate cause was credited by the witnesses to alternate thawing and freezing, resulting in the subsidence of a part of the surface into a culvert under the roadway.
The whole question was very carefully considered, both by court and jury, and under the authorities cited by the learned trial judge it is clear that the township authorities were not liable.
The assignments of error are overruled, and the judgment is affirmed.